DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 21, 25 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claim amendment reads "wherein within the container, the descriptive item property and the dependence information are external to the plurality of video frames." However, nothing in the specification states the limitation “external” as referenced by the current amendment. The instant claim amendment is not supported.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0288122 A1) in view of Gao et al (US 2011/0032980 A1) in view of Bjorklund et al (US 2011/0080959 A1). Hereinafter referred as Kim, Gao and Bjorklund.
Regarding claims 17, 21, 25 and 29, Kim teaches a method and apparatus comprising: constructing a container comprising a video bitstream comprised of a plurality of video frames comprising corresponding image items (checking image data and a prediction mode in a bitstream, generating a prediction block according to a restored prediction mode, determining a correction setting according to a seize of a current block and the restored prediction mode, compensating the prediction block according to the determined correction settings, and restoring the current block by adding the reconstructed image data and prediction block (page 1 paragraph (0006)) ; within the container, defining a descriptive item property for a respective image item (the block to be set may be defined differently according to a component, and a prediction block in a prediction unit, a transformation block in a transformation unit, and a quantization block in a quantization unit may correspond to this (page 6 paragraph (0102)), wherein the descriptive item property comprises a decodability indicator providing information as to whether the respective image item is self-decodable without reference to other image items or decodability is dependent upon one or more other image items (the I image type may mean an image that is self-decoded/decoded without using a reference picture, the P image type may mean an image that is encoded/decoded using a reference picture but only allows forward prediction (page 2 paragraph (0035)).
However, Kim is silent in teaching an instance in which the decodability indicator of the descriptive item property indicates that the respective image item is dependent upon one or more other image items for decoding. Gao teaches on (page 3 paragraph (0043)) the coder not only sends the set view dependencies between inter-view reference images for the multi-view video images to the decoder, but also uses a transmission indicator flag in the coded stream to indicate the set inter-view motion dependencies of the non-anchor image which has no inter-view reference image. For example, the flag is “ms-non-anchor-dep-indicator-flag” which is added in the coded stream to be sent to the decoder, and is set to “1”, indicating that the motion dependencies of the non-anchor image are the view dependencies between the inter-view reference images for the anchor image, or the view dependencies between the inter-view reference images for the non-anchor image. Gao teaches dependence information within the container that identifies the one or more other image items upon which the decodability of the respective image item is dependent (page 4 paragraph (0051)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kim’s reference to include the teachings of Gao for an instance in which the decodability indicator of the descriptive item property indicates that the respective image item is dependent upon one or more other image items for decoding before the effective filing date of the claimed invention. A useful combination is found on Gao (page 1 paragraph (0002)) the present invention relates to image coding and decoding technologies, and more particularly, to a method and an apparatus for coding and decoding multi-view video images.
However, Kim and Gao are silent in teaching a container, the descriptive item property and the dependence information are external to the plurality of video frames. Bjorklund teaches on (page 1 paragraph (0013)) the present invention provides a video data processing apparatus comprising: processing circuitry for performing video processing operations requiring access to video reference frames; translation circuitry, responsive to a memory access request for reference frame pixel data issued by said processing circuitry and specifying video reference frame information including video reference frame identifier bits, to perform translation process on said video reference frame information; a memory management unit configured to translate a virtual address corresponding to said video reference frame information into a physical address indicating a storage location in external memory of said reference frame pixel data. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Kim’s and Gao’s references to include the teachings of Bjorklund for a container, the descriptive item property and the dependence information are external to the plurality of video frames before the effective filing date of the claimed invention. A useful combination is found on Bjorklund (page 1 paragraph (0002)) the present invention relates to a video data processing apparatus, and in particular relates to the access in memory of video reference frame data by such a video data processing apparatus. 

Regarding claims 18, 22, 26 and 30, Kim, Gao and Bjorklund teach a method and apparatus according to claims 17, 21, 25 and 29. Gao teaches the dependence information comprises including the dependence information within the descriptive item property for the respective image item (page 3 paragraph (0043)), wherein the dependence information comprises a list of the one or more other image items upon which decodability of the respective image item is dependent (page 4 paragraph (0052)).
Regarding claims 19, 23, 27 and 31, Kim, Gao and Bjorklund teach a method and apparatus according to claims 17, 21, 25 and 29. Gao teaches the dependence information comprises defining an item property box within the container for the respective image item, wherein the item property box comprises the dependence information (page 7 paragraph (0084)), and wherein the dependence information comprises a list of one or more other image items upon which decoding of the respective image item is dependent (page 4 paragraph (0052)).
Regarding claims 20, 24, 28 and 32, Kim, Gao and Bjorklund teach a method and apparatus according to claims 17, 21, 25 and 29. Gao teaches the dependence information comprises concatenating the video frames of the respective image item and the one or more other image items upon which decoding of the respective image item is dependent (the coder not only sends the set view dependencies between inter-view reference images for the multi-view video images to the decoder, but also uses a transmission indicator flag in the coded stream to indicate the set inter-view motion dependencies of the non-anchor image which has no inter-view reference image. For example, the flag is “ms-non-anchor-dep-indicator-flag” which is added in the coded stream to be sent to the decoder, and is set to “1”, indicating that the motion dependencies of the non-anchor image are the view dependencies between the inter-view reference images for the anchor image, or the view dependencies between the inter-view reference images for the non-anchor image page 3 paragraph (0043)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424